STONE, 0. J.
Pending the trial, and after all the testimony was in, plaintiff was permitted to add a new count to her complaint, against the objection of defendant. To the new count thus adrted defendant pleaded the statute of limitations. The record does not show what issue, if any, was taken on this plea, and no ruling upon it is presented for revision by us. We will therefore give it no consideration, further than to remark there was probably no merit in the plea of the statute of limitations. — Crim v. Crawford, 29 Ala. 626; Mohr v. Lemle, 69 Ala. 180. We decide nothing, however, in reference to the statute of limitations, as it is not shown to have cut any figure in the trial court.
Mrs. Calderwood suffered the injury she complained of at a street crossing. The testimony of herself and her sister states the circumstances of the occurrence more favorably to lien- than that of any other witness. Giving the largest interpretation to their testimony, it falls short of showing any right of action in her. She attempted to get off the car while it was in motion, and while it was crossing another public street. She was in the actual violation of all the rules of the company, and there is not a semblance of proof that any of the employees of the Dummy Line did or said any thing to cause her to take the rash step which led to her injury. She must be held to have been the sole author of her own injury, and must bear the consequences. The City Court did not err in the charge given. — North Birmingham Street Railway Co. v. Calderwood, 89 Ala. 247.
Affirmed.